

Exhibit 10.1


Execution Version


SECOND AMENDMENT TO CREDIT AGREEMENT
THIS SECOND AMENDMENT TO CREDIT AGREEMENT (this “Second Amendment”), dated as of
July __, 2019, is by and among CARRIAGE SERVICES, INC., a Delaware corporation
(the “Borrower”), the banks listed as Lenders on the signature pages hereof (the
“Lenders”), and BANK OF AMERICA, N.A., as Administrative Agent, Swing Line
Lender and L/C Issuer (in said capacity as Administrative Agent, the
“Administrative Agent”).
BACKGROUND
A.The Borrower, the Lenders party thereto, and the Administrative Agent are
parties to that certain Credit Agreement, dated as of May 31, 2018 and as
amended by that certain First Amendment to Credit Agreement dated as of November
8, 2018 (as amended, the “Credit Agreement”; the terms defined in the Credit
Agreement and not otherwise defined herein shall be used herein as defined in
the Credit Agreement).
B.    The Borrower has requested that the Lenders amend the Credit Agreement, as
more fully set forth herein.
NOW, THEREFORE, in consideration of the covenants, conditions and agreements
hereinafter set forth, and for other good and valuable consideration, the
receipt and adequacy of which are all hereby acknowledged, the parties hereto
covenant and agree as follows:
1.    AMENDMENTS.
(a)    Section 7.06(a)(ii) of the Credit Agreement is hereby amended to read as
follows:
(ii)    so long as immediately before and after giving pro-forma effect to any
acquisition or purchase by the Borrower of Equity Interests of the Borrower,
(A) no Default shall have occurred and be continuing, (B) Liquidity is at least
$15,000,000 and (C) the Total Leverage Ratio is (x) less than 4.50 to 1.00, in
which case the Borrower may acquire or purchase such Equity Interests in an
unlimited amount, or (y) equal to or greater than 4.50 to 1.00 but less than or
equal to 5.25 to 1.00, in which case the Borrower may acquire or purchase such
Equity Interests in an aggregate amount not to exceed $50,000,000 under this
clause (y) during the term of this Agreement;


2.    REPRESENTATIONS AND WARRANTIES TRUE; NO EVENT OF DEFAULT. By its execution
and delivery hereof, the Borrower represents and warrants that, as of the date
hereof, and both before and immediately after giving effect to this Second
Amendment:


1

--------------------------------------------------------------------------------




(a)    the representations and warranties contained in the Credit Agreement and
the other Loan Documents that are subject to materiality or Material Adverse
Effect qualifications are true and correct in all respects on and as of the date
hereof as made on and as of such date, and the representations and warranties
contained in the Credit Agreement and the other Loan Documents that are not
subject to materiality or Material Adverse Effect qualifications are true and
correct in all material respects on and as of the date hereof as made on and as
of such date, except in each case to the extent that such representations and
warranties specifically refer to an earlier date, in which case they shall be
true and correct as of such earlier date, and except that the representations
and warranties contained in Sections 5.05(a) and (c) of the Credit Agreement
shall be deemed to refer to the most recent financial statements furnished
pursuant to Sections 6.01(a) and (b), respectively, of the Credit Agreement;
(b)    no event has occurred and is continuing which constitutes a Default or
Event of Default;
(c)    (i) the Borrower has full power and authority to execute and deliver this
Second Amendment, (ii) this Second Amendment has been duly executed and
delivered by the Borrower and (iii) this Second Amendment and the Credit
Agreement, as amended hereby, constitute the legal, valid and binding
obligations of the Borrower, enforceable in accordance with their respective
terms, except as enforceability may be limited by applicable Debtor Relief Laws
and by general principles of equity (regardless of whether enforcement is sought
in a proceeding in equity or at law) and except as rights to indemnity may be
limited by federal or state securities laws;
(d)    neither the execution, delivery and performance of this Second Amendment,
or the Credit Agreement, as amended hereby, nor the consummation of any
transactions contemplated herein or therein, will conflict with (i) any
Organization Documents of the Borrower or its Subsidiaries, (ii) any Law
applicable to the Borrower or its Subsidiaries or (iii) any Contractual
Obligation to which the Borrower, the Subsidiaries or any of their respective
properties are subject; and
(e)    no authorization, approval, consent, or other action by, notice to, or
filing with, any Governmental Authority or other Person not previously obtained
is necessary or required in connection with (i) the execution, delivery or
performance by, or enforcement against, the Borrower of this Second Amendment or
(ii) the acknowledgment by each Guarantor of this Second Amendment.
3.    CONDITIONS OF EFFECTIVENESS. All provisions of this Second Amendment shall
be effective upon satisfaction of, or completion of, the following:
(a)    the Administrative Agent shall have received counterparts of this Second
Amendment executed by the Borrower, the Required Lenders, and acknowledged by
each Guarantor;
(b)    the representations and warranties set forth in Section 2 of this Second
Amendment shall be true and correct;


2

--------------------------------------------------------------------------------




(c)    the Administrative Agent shall have received for the benefit of each
Lender the amendment fees in immediately available funds as agreed in the fee
letter dated as of July __, 2019;
(d)    since December 31, 2018, there shall not have occurred any event or
condition that has had or could reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect; and
(e)    the Administrative Agent shall have received, in form and substance
satisfactory to the Administrative Agent and its counsel, such other documents,
certificates and instruments as the Administrative Agent shall reasonably
require.
4.    REFERENCE TO THE CREDIT AGREEMENT.
(a)    Upon and during the effectiveness of this Second Amendment, each
reference in the Credit Agreement to “this Agreement”, “hereunder”, or words of
like import shall mean and be a reference to the Credit Agreement, as affected
and amended by this Second Amendment.
(b)    Except as expressly set forth herein, this Second Amendment shall not by
implication or otherwise limit, impair, constitute a waiver of, or otherwise
affect the rights or remedies of the Administrative Agent or the Lenders under
the Credit Agreement or any of the other Loan Documents, and shall not alter,
modify, amend, or in any way affect the terms, conditions, obligations,
covenants, or agreements contained in the Credit Agreement or the other Loan
Documents, all of which are hereby ratified and affirmed in all respects and
shall continue in full force and effect.
5.    COSTS AND EXPENSES. The Borrower shall be obligated to pay the reasonable
out-of-pocket costs and expenses of the Administrative Agent in connection with
the preparation, reproduction, execution and delivery of this Second Amendment
and the other instruments and documents to be delivered hereunder.
6.    EXECUTION IN COUNTERPARTS. This Second Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed and delivered shall be deemed to be an original
and all of which when taken together shall constitute but one and the same
instrument. For purposes of this Second Amendment, a counterpart hereof (or
signature page thereto) signed and transmitted by any Person party hereto to the
Administrative Agent (or its counsel) by facsimile or other electronic imaging
means (e.g., “pdf” or “tif”) is to be treated as an original. The signature of
such Person thereon, for purposes hereof, is to be considered as an original
signature, and the counterpart (or signature page thereto) so transmitted is to
be considered to have the same binding effect as an original signature on an
original document.
7.    GOVERNING LAW; BINDING EFFECT. This Second Amendment shall be governed by
and construed in accordance with the laws of the State of Texas applicable to
agreements made and to be performed entirely within such state; provided that
each party shall retain all rights arising under federal law. This Second
Amendment shall be binding upon the Borrower, the


3

--------------------------------------------------------------------------------




Guarantors, the Administrative Agent and each Lender and their respective
successors and permitted assigns.
8.    HEADINGS. Section headings in this Second Amendment are included herein
for convenience of reference only and shall not constitute a part of this Second
Amendment for any other purpose.
9.    ENTIRE AGREEMENT. THE CREDIT AGREEMENT, AS AMENDED BY THIS SECOND
AMENDMENT, AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN
THE PARTIES AS TO THE SUBJECT MATTER THEREIN AND HEREIN AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS BETWEEN THE PARTIES.
REMAINDER OF PAGE LEFT INTENTIONALLY BLANK







4

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have executed this Second Amendment as of
the date above written.


CARRIAGE SERVICES, INC.







By:     /s/ Carl Benjamin Brink        

    Carl Benjamin Brink
Senior Vice President, Chief Financial Officer and Treasurer










Signature Page – Second Amendment

--------------------------------------------------------------------------------





 
BANK OF AMERICA, N.A.,
as Administrative Agent


By:/s/ Don B. Pinzon
Name:Don B. Pinzon
Title:Vice President





 
BANK OF AMERICA, N.A.,
as a Lender, L/C Issuer and Swing Line Lender




By:/s/ Adam Rose
Name:Adam Rose
Title:SVP















Signature Page – Second Amendment

--------------------------------------------------------------------------------




 
REGIONS BANK,
as a Lender
By: /s/ Matthew N. Walt
Name: Matthew N. Walt
Title: Director
 
 



 
BBVA USA f/k/a Compass Bank,
as a Lender
By: /s/ Tom Brosig
Name: Tom Brosig
Title: Senior Vice President
 
 









 
GOLDMAN SACHS BANK USA,
as a Lender
By: /s/ Jamie Mineri
Name: Jamie Mineri
Title: Authorized Signatory
 
 







Signature Page – Second Amendment

--------------------------------------------------------------------------------




 
VERITEX COMMUNITY BANK,
as a Lender
By: /s/ Seth Allen
Name: Seth Allen
Title: EVP







Signature Page – Second Amendment

--------------------------------------------------------------------------------





RATIFICATION OF GUARANTORS
Each of the undersigned Guarantors hereby (a) acknowledges and consents to the
foregoing Second Amendment and the Borrower’s execution, delivery and
performance thereof; (b) joins the foregoing Second Amendment for the purpose of
consenting to and being bound by the provisions thereof; (c) acknowledges and
agrees that its obligations in respect of its Guaranty are not released,
diminished, waived, modified, impaired or affected in any manner by this Second
Amendment or any of the provisions contemplated herein; (d) ratifies and
confirms all of its obligations and liabilities under the Loan Documents to
which it is a party and ratifies and confirms that such obligations and
liabilities extend to and continue in effect with respect to, and continue to
guarantee and secure the Obligations of the Borrower under the Credit Agreement,
as amended pursuant to the terms of the Second Amendment; and (e) acknowledges
and agrees that as of the date of the foregoing Second Amendment, such Guarantor
(i) does not have any claim or cause of action against the Administrative Agent
or any Lender (or any of their respective directors, officers, employees,
agents, attorneys or other representatives) under or in connection with its
Guaranty and the other Loan Documents to which it is a party and (ii) has no
offsets against, or defenses or counterclaims to, its Guaranty.
The Guarantors:

CARRIAGE CEMETERY SERVICES, INC.
CARRIAGE CEMETERY SERVICES OF     CALIFORNIA, INC.
CARRIAGE CEMETERY SERVICES OF IDAHO,     INC.
CARRIAGE FLORIDA HOLDINGS, INC.
CARRIAGE FUNERAL HOLDINGS, INC.
CARRIAGE FUNERAL MANAGEMENT, INC.
CARRIAGE FUNERAL SERVICES OF     CALIFORNIA, INC.
CARRIAGE FUNERAL SERVICES OF     KENTUCKY, INC.
CARRIAGE FUNERAL SERVICES OF     MICHIGAN, INC.
CARRIAGE HOLDING COMPANY, INC.
CARRIAGE INTERNET STRATEGIES, INC.
CARRIAGE LIFE EVENTS, INC.
CARRIAGE MANAGEMENT, INC.
CARRIAGE MERGER VI, INC.
CSRE HOLDINGS, INC.
PNCA, INC.
CARRIAGE OPERATIONS, INC.
CARRIAGE SERVICES OF TENNESSEE, INC.




Signature Page – Second Amendment

--------------------------------------------------------------------------------




CARRIAGE MUNICIPAL CEMETERY     SERVICES OF NEVADA, INC.
CARRIAGE PENNSYLVANIA HOLDINGS, INC.
CARRIAGE SERVICES OF CONNECTICUT,     INC.
CARRIAGE SERVICES OF NEVADA, INC.
CARRIAGE SERVICES OF NEW MEXICO, INC.
CARRIAGE SERVICES OF OHIO, LLC
CARRIAGE SERVICES OF OKLAHOMA, L.L.C.
CARRIAGE TEAM CALIFORNIA     (CEMETERY), LLC
CARRIAGE TEAM CALIFORNIA (FUNERAL),     LLC
CARRIAGE TEAM FLORIDA (CEMETERY),     LLC
CARRIAGE TEAM FLORIDA (FUNERAL), LLC
CARRIAGE TEAM KANSAS, LLC
CATAUDELLA FUNERAL HOME, INC.
CFS FUNERAL SERVICES, INC.
CHC INSURANCE AGENCY OF OHIO, INC.
CLOVERDALE PARK, INC.
COCHRANE’S CHAPEL OF THE ROSES, INC.
CSI FUNERAL SERVICES OF     MASSACHUSETTS, INC.
FORASTIERE FAMILY FUNERAL SERVICE,     INC.
HORIZON CREMATION SOCIETY, INC.
HUBBARD FUNERAL HOME, INC.
ROLLING HILLS MEMORIAL PARK
WILSON & KRATZER MORTUARIES
CARRIAGE SERVICES OF LOUISIANA, INC.



By:    /s/ Carl Benjamin Brink
    Carl Benjamin Brink
Treasurer for all




Signature Page – Second Amendment